Citation Nr: 0515733	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from July 1981 to 
May 1985.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Wichita, Kansas.                 


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive 
appeal, dated in January 2004, the appellant indicated that 
he wanted a hearing at the RO before the Board.  By letter 
dated in March 2005, the RO acknowledged the appellant's 
request for a Travel Board hearing and informed the appellant 
that this hearing was scheduled for April 12, 2005.  

The appellant did not respond to the RO's hearing 
notification letter.  Thereafter, the appellant failed to 
report to the April 2005 hearing.

By letter dated later that month, the appellant provided 
numerous reasons why he had failed to report to the April 
2005 hearing.  The appellant noted that he had wanted to 
reschedule his Travel Board hearing, but that he did not have 
access to "phone service."  He also stated that he had 
changed his address because the post office box that he had 
been using was recently closed due to lack of payment.  
According to the appellant, his recent change of address 
"interfered with mail arriving properly."  Thus, the 
appellant requested that his Travel Board hearing be 
rescheduled.    

The Board has determined that good cause existed for the 
appellant's failure to appear for the scheduled hearing and 
that the appellant should therefore be scheduled for another 
Board hearing at the RO.  See 38 C.F.R. § 20.702(d) (2004).

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development: 

The RO should schedule the appellant for 
a Travel Board hearing before the Board.  
The appellant and his representative 
should be notified of the date and time 
of the hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


